



Exhibit 10.2


EMPLOYEE RESTRICTED STOCK UNIT
AWARD AGREEMENT
This Employee Restricted Stock Unit Award Agreement (this “Agreement”), dated as
of _____________ ___. 20__ (the “Date of Grant”), is made by and between
American Equity Investment Life Holding Company, an Iowa corporation (the
“Company”), and _______________ (the “Participant”). Capitalized terms not
defined herein shall have the meaning ascribed to them in the American Equity
Investment Life Holding Company Amended and Restated Equity Incentive Plan (the
“Plan”). Except where the context indicates otherwise, references to the Company
shall include any successor to the Company.
WHEREAS, the Company and certain Affiliates have adopted the Plan under which
participants may receive restricted stock units that are subject to
performance-based vesting conditions;
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) recommended restricted stock units (“RSUs”) for the
Participant under the Plan and the Board of Directors of the Company approved
such RSUs, and pursuant to the terms of the award, the Participant shall receive
the number of RSUs provided for herein;
NOW, THEREFORE, in consideration for the promises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant __________ RSUs (such number, the “Target Number” of RSUs) on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan (the “Award”).

2.
Restrictions. The RSUs may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered and shall be subject to a
risk of forfeiture as described in Section 3 until such restrictions have lapsed
in accordance with Section 3 hereof. Upon any attempt by the Participant to
transfer any of the RSUs or any rights in respect of the RSUs before the lapse
of such restrictions, such RSUs and all of the rights related thereto, shall be
immediately forfeited by the Participant without payment of any consideration.
The restrictions applicable to the RSUs shall lapse only in accordance with
Section 3 hereof.

3.
Vesting/Forfeiture

a.
General. Subject to Sections 3(b)-(e) below, the restrictions applicable to the
RSUs, as described in Section 2 hereof, shall lapse with respect to one-hundred
percent (100%) of the RSUs at the end of the Performance Period (as defined
herein).

b.
Death/Disability/Retirement. Notwithstanding any other provisions in this
Agreement to the contrary, in the event of a termination of the Participant’s
employment with the Company due to the Participant’s death or Disability, or due
to the Participant’s Retirement, the restrictions applicable to the RSUs, as
described in Section 2 hereof, shall lapse with respect to one-hundred percent
(100%) of the RSUs.

c.
Termination other than Death/Disability/Retirement/For Cause. Notwithstanding
any other provisions in this Agreement to the contrary, in the event of a
termination of the Participant’s employment with the Company for any reason
other than the Participant’s death or Disability, Retirement, or termination by
the Company or the relevant Affiliate For Cause, the RSUs shall be forfeited at
the close of business on the effective date of such termination.

d.
Change in Control. Notwithstanding any other provisions in this Agreement to the
contrary, in the event of a Change in Control, the RSUs shall be treated in
accordance with Section 10.1 and Section 10.2 of the Plan.

e.
Other Termination of Service. Notwithstanding any other provisions in this
Agreement to the contrary if, prior to the date on which the restrictions
described in Section 2 hereof have lapsed in accordance with Section 3(a), (b),
(c) or (d) above, the Participant’s employment with the Company shall terminate
for any reason other than as described in Section 3(b) or Section 3(c) herein,
the RSUs shall immediately be forfeited without consideration.

4.
Shareholder Rights. The RSUs are bookkeeping entries only. The Participant shall
not have any privileges of a shareholder of the Company with respect to the RSUs
awarded hereunder, including without limitation any right to vote shares of
Common Stock underlying the RSUs or to receive dividends or other distributions
in respect thereof (provided that any dividends or dividend equivalents on the
RSUs shall only become payable on the same date on which the RSU from which the
dividend equivalent right is derived is paid, subject to the terms hereof). All
such dividend equivalent rights shall be subject to the same vesting
requirements that apply to RSUs from which the dividend equivalent rights are
derived.

5.
Legend on Certificates. Certificates evidencing the RSUs awarded to the
Participant hereunder shall bear such legends as the Company may determine in
its sole discretion.





--------------------------------------------------------------------------------





6.
Securities Laws Requirements. The Company shall not be obligated to issue Common
Stock to the Participant free of any restrictive legend described in Section 5
hereof or of any other restrictive legend, if such transfer, in the opinion of
counsel for the Company, would violate the Securities Act of 1933, as amended
(the “Securities Act”) (or any other federal or state statutes having similar
requirements as may be in effect at that time).

7.
No Obligation to Register. The Company shall be under no obligation to register
the RSUs pursuant to the Securities Act or any other federal or state securities
laws.

8.
Performance-Based Requirements. For the [•] year period ended [•] (the
“Performance Period”), the Participant shall be credited with a number of RSUs
equal to the Target Number of RSUs multiplied by a percentage that (1) will be
determined by the Committee after the Performance Period based on the Company’s
achievement of financial performance objectives established for the Performance
Period and (2) will be between 0% and 150%. The performance objectives and the
methodology for establishing the number of RSUs to be credited are set forth in
Exhibit A hereto. The Committee shall, following the end of the Performance
Period, determine whether and the extent to which the performance objectives for
the Performance Period have been satisfied and the number of RSUs to be credited
to the Participant. Such determinations by the Committee shall be final and
binding. Any RSUs that are not credited to the Participant in accordance with
the foregoing provisions of this Section 8 shall terminate upon the date of such
determinations by the Committee.

9.
Timing and Manner of Payment of RSUs. As soon as practicable after (and in no
case more than seventy-four days after) the end of the Performance Period (the
“Payment Date”), such RSUs shall be paid by the Company delivering to the
Participant a number of Shares equal to the number of RSUs that are
non-forfeitable on that Payment Date (rounded down to the nearest whole share).
The Company shall issue the Shares either (i) in certificate form or (ii) in
book entry form, registered in the name of the Participant. Delivery of any
certificates will be made to the Participant’s last address reflected on the
books of the Company and its Affiliates unless the Company is otherwise
instructed in writing. The Participant shall not be required to pay any cash
consideration for the RSUs or for any Shares received pursuant to the Award.
Neither the Participant nor any of the Participant’s successors, heirs, assigns
or personal representatives shall have any further rights or interests in any
RSUs that are so paid. Notwithstanding anything herein to the contrary, the
Company shall have no obligation to issue Shares in payment of the RSUs unless
such issuance and such payment shall comply with all relevant provisions of law
and the requirements of any stock exchange on which the Shares are listed.

10.
Payments to “Specified Employees” Under Certain Circumstances. Notwithstanding
the provisions of Section 3 and Section 4 hereof, if the Grantee is deemed a
“specified employee” (as such term is described in Section 409A of the Code and
the treasury regulations thereunder (the “Code”)) at a time when such Grantee
becomes eligible for payment upon a “separation from service” with the Company
or any of its Affiliates, to the extent required to avoid taxation under Section
409A of the Code, such payments shall be made to the Grantee on the date that is
six (6) months following such “separation from service,” or upon the Grantee’s
death, if earlier.

11.
Taxes. The Participant understands that he or she (and not the Company) shall be
responsible for any tax liability that may arise with respect to the RSUs
granted under this Agreement. The Participant shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes or social
insurance contributions required by law to be withheld with respect to the RSUs
no later than the date of the event creating such tax liability. The Participant
may satisfy the foregoing requirement by making a payment to the Company in cash
or, in the Committee’s discretion, such amount may be paid in whole or in part
by electing to have the Company retain the Participant’s Shares, with the
retained Shares having a value equal to the amount of tax to be so withheld.
Such Shares shall be valued at their Fair Market Value on the date of retention
or delivery. If a Participant makes an election under Section 83(b) of the Code
to be taxed with respect to the RSUs as of the date of transfer of the RSUs
rather than as of the date or dates upon which the Participant would otherwise
be taxable under Section 83(a) of the Code, the Participant shall be required to
deliver a copy of such election to the Company promptly after filing such
election with the Internal Revenue Service.

12.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

13.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Iowa.

14.
Incorporation of Plan. The Plan is hereby incorporated by reference and made a
part hereof, and the RSUs and this Agreement shall be subject to all terms and
conditions of the Plan and this Agreement.

15.
Agreement Binding on Successors. The terms of this Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees.

16.
No Assignment. Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by the
Participant.

17.
Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.

18.
Entire Agreement. This Agreement contains the entire agreement and understanding
among the parties as to the subject matter hereof.



2

--------------------------------------------------------------------------------





19.
Headings. Headings are used solely for the convenience of the parties and shall
not be deemed to be a limitation upon or descriptive of the contents of any such
Section.

20.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

21.
Amendment. The Committee may amend the terms of this Agreement prospectively or
retroactively at any time, but no such amendment shall impair the rights of the
Participant hereunder without his or her consent.

[Remainder of page intentionally left blank.]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 



4

--------------------------------------------------------------------------------





EXHIBIT A


% of Performance
Award Earned
Threshold 50%
Target 100%
Maximum 150%
[INSERT
PERFORMANCE
OBJECTIVES]
[INSERT LEVELS]
[INSERT LEVELS]
[INSERT LEVELS]
[INSERT
PERFORMANCE
OBJECTIVES]
[INSERT LEVELS]
[INSERT LEVELS]
[INSERT LEVELS]
[INSERT
PERFORMANCE
OBJECTIVES]
[INSERT LEVELS]
[INSERT LEVELS]
[INSERT LEVELS]



5